Citation Nr: 1442645	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a December 2012 decision, the Board denied the Veteran's claim of service connection for a back disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (court).  In August 2013, the Court vacated the Board's December 2012 decision and remanded the claim for further development pursuant to a Joint Motion for Remand (JMR) filed by the representative of the Veteran and VA.

In January 2014, the Board remanded the case for additional development.    

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA, but they are all duplicative of documents already associated with VBMS.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the January 2014 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's current back disability.  The remand directive specifically indicated that the examiner should address whether the current back disability had its onset in service or is related to any in-service disease, event or injury, to include the April 1969 motor vehicle accident.  The examiner should also consider the Veteran's service treatment records, VA treatment records, private treatment records, the March 2008 private orthopedist report, the June 2009 VA examination and any other relevant information.  The examiner was also asked to specifically discuss the Veteran's lay statements regarding onset and the duration of back symptoms in the offered opinion.    

The April 2014 VA examiner diagnosed the Veteran with a lumbar spondylosis, stenosis, and lumbar radiculopathy.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness.  The VA examiner opined that the low back pain started in 1969 after military service, and that there was no documented injury related to claimed low back pain in STR/VBMS.  The examiner stated that he is unable to locate any documented injury or treatment in STR/VBMS related to the claimed accident but noted that the Veteran claimed he experienced back pain since the April 1969 motor vehicle accident.  The examiner did not comment on the Veteran's report of in-service injury and appeared to rely entirely on the absence of evidence of service treatment record to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements).  Therefore, this opinion is inadequate for VA rating purposes.  Further, the examiner failed to discuss the evidence of record including the Veteran's private treatment, the March 2008 private orthopedist report, the June 2009 VA examination, and the Veteran's lay statements pursuant to the remand directive.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.  In addition, the Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the file should be returned to the VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's current back disorder.  If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should be asked to review the claims file. Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current back disability had its onset or was caused or aggravated (permanently worsened) by any service-connected disability, to specifically include the April 1969 motor vehicle accident.

Please specifically address the Veteran's service treatment record, VA treatment records, private treatment records, the March 2008 private orthopedist report, the June 2009 VA examination report, and any other relevant information, including the Veteran's lay statements regarding the onset and duration of back symptoms.  
 
A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


